Citation Nr: 1108199	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1968.  
This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision in which the RO denied entitlement to service connection for PTSD.  

In May 2008 and September 2009, the Board remanded this case for further development.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include diagnoses of PTSD and depression not otherwise specified, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD that is related to a verified in-service stressor.

2.  It is not possible to separate the symptoms of the Veteran's depression not otherwise specified from his PTSD.  


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder not otherwise specified, have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

III.  Background

Service treatment records show that the Veteran reported at his June 1964 enlistment examination that he did not currently have or ever have (1) frequent trouble sleeping, (2) depression or excessive worry, (3) loss of memory, or (4) nervous trouble of any sort.  The Veteran's psychiatric clinical evaluation was normal.  Similarly, a March 1968 report of medical examination shows that the Veteran's psychiatric clinical evaluation was normal.  

A March 2002 VA posttraumatic stress disorder clinic team intake assessment shows that the Veteran was seen to evaluate PTSD-related complaints.  The Veteran reported that his primary training was as a radio operator and that he would sometimes be sent out on swift boats into the rivers of Vietnam, taking orders to different units.  He reported that these were covert operations that occurred when he was sent out with orders on a swift boat.  He reported that he would sometimes travel into Cambodia and Laos.  He related that this would occur with approximately five to six troops on board the boat.  He related that there were often Marines along the river so that he never had an experience where his boat was hit.  However, the Veteran reported that he was exposed to incoming rounds while he was traveling on the rivers of Vietnam.  The Veteran stated that he continues to have difficulties with his experience aboard the USS Cunningham where they were constantly at General Quarters.  He reported that there were loud rounds that would go off constantly while he was aboard the ship.  The Veteran reported that he began having symptoms after he returned home from Vietnam.  He reported re-experiencing symptoms which occur on a daily basis.  He indicated that he has dreams of Vietnam approximately two to three times per week.  The Veteran stated that these have worsened since the terrorist events of September 11, 2001.  The Veteran was assigned a GAF score of 45.  

An April 2004 VA psychology note shows that the Veteran was diagnosed with PTSD and referred to the PTSD clinic.  

An October 2004 VA treatment record shows that the Veteran was diagnosed with Axis I PTSD.  The Veteran was assigned a GAF score of 50.  It was noted that the Veteran suffered from such PTSD symptoms as recurrent intrusive thoughts of a traumatic experience, recurrent distressing dreams, flashbacks, irritability, difficulty concentrating, social isolation, and poor coping skills.  

A January 2003 VA contract examination report shows that the Veteran stated that his PTSD symptoms haunt him in nightmares and obsessional thoughts.  He also had avoidance symptoms.  He cannot get close to people, has a wall up around him, prefers to isolate, is hypervigilant, has exaggerated startle response, is irritable, and has insomnia.  The Veteran also endorsed a decrease in appetite, crying spells, and suicidal thoughts with an attempt 2-3 years ago.  Upon mental status examination, the Veteran was well-groomed and dressed appropriately.  There was evidence of psychomotor agitation.  He spoke in a very affected manner, very dramatic, as if he was narrating a story.  He had poor eye contact and looked out the window when he spoke, making it difficult to understand him when he spoke.  His mood was depressed and his affect was restricted.  He denied current lethality and hallucinations.  There was no gross impairment in his memory or cognition.  He was fully alert and oriented.  His insight and judgment were poor-to-fair.  The Veteran stated that when he was stationed on the USS Cunningham, there were often loud rounds that would go off almost constantly when he was onboard the ship.  The Veteran was diagnosed with PTSD and chronic depression not otherwise specified and assigned a GAF score of 45.  The examiner stated that the Veteran may have depression secondary to his alcohol or drug use, or maybe underlying depression.  The examiner stated that it was unclear at this point.  He further explained that that the GAF is for the PTSD and depression only and cannot be divided up due to the overlapping nature of these disorders.  

Additionally, a May 2005 private psychological evaluation report shows that the Veteran came to the evaluation neatly dressed and groomed, but in considerable distress.  At times he was quite tearful.  He displayed, however, no overt indications of psychotic mentation, no evidence of auditory or visual hallucinations, loosening of associations, delusions, or other signs of an underlying thought disorder.  He denied current suicidal or homicidal plan or intent.  When asked to describe himself he used the following descriptors: tired, weak, wants to be alone all of the time, confused, always angry, no self-worth left, feeling guilty about everything, hearing his continence talking to him, and never sleeping more than two hours.  The Veteran was diagnosed with PTSD and major depressive episode.  

The Veteran was examined by the VA in May 2009.  Upon physical examination, the Veteran appeared clean and appropriately dressed.  His psychomotor activity was fatigued and his speech was unremarkable.  His attitude towards the examiner was indifferent.  His affect was normal.  The Veteran was unable to do serial 7's but seemed to put forth little effort.  He was fully oriented and his thought content was unremarkable.  He did not have delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  The Veteran report sleeping 3-4 hours a night.  The Veteran's remote memory was severely impaired while his recent and immediate memory were normal.  He gave very little information regarding past military history stating repeatedly, "I don't know it was so long ago I tried to forget, that's why I drank."  The examiner diagnosed the Veteran with depressive disorder not otherwise specified and assigned a GAF score of 50.  

The Veteran was examined by the VA again in March 2010.  The Veteran appeared clean, neatly groomed, casually and inappropriately dressed.  His psychomotor activity was unremarkable and fatigued.  His speech was unremarkable and his attitude towards the examiner was indifferent.  His affect was constricted and his mood was good.  He had a short attention span and was unable (unwilling) to do serial 7's or to spell a word forward and backward.  He was fully oriented.  His thought process and content was unremarkable and he did not have delusions, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.   The March 2010 examiner diagnosed the Veteran with depression not otherwise specified and assigned a GAF score of 50 over the past year.  The examiner further found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The March 2010 examiner provided an addendum opinion to the examination report which stated that the Veteran's psychiatric disorder other than PTSD is less likely as not caused by or a result of any incident or event that occurred during service, to include the Veteran's confirmed exposure to the sound of gunfire while aboard the USS Cunningham while on active duty.  The examiner stated that the Veteran appeared to now suffer more from cognitive impairments, and secondary isolative behaviors, generalized dysphoria, which may be more a result of medical complications over the years exacerbated by his history of alcohol dependence.  At an earlier stage in his life, he was most likely abusing alcohol as a negative coping mechanism in dealing with symptoms of PTSD and depression, though at this time his primary symptoms of depression and PTSD have subsided, and he is left with cognitive sequalae.  

IV.  Analysis

After resolving all reasonable doubt in favor of the Veteran, the Board finds that there is medical evidence diagnosing the Veteran with PTSD in accordance with § 4.125(a) (i.e., DSM-IV).  In addition there is a link, established by medical evidence, between current PTSD symptoms and a verified in-service stressor.  

In the instant case the Veteran has been assessed as having PTSD at two separate examinations (his January 2003 QTC examination and the May 2005 private evaluation).  In addition, VA treatment records from 2002-2004 (as described above) show diagnoses of PTSD.  On two other occasions (his September 2009 and March 2010 VA examinations); the Veteran was not found to not meet the criteria for PTSD.  However, given that all of these examinations were based on consideration of the Veteran's medical history and a thorough examination of the Veteran, they are of equal probative weight.  In considering all of the medical evidence of record with regards to whether the Veteran has a diagnosis of PTSD in accordance with§ 4.125(a) (i.e., DSM-IV), the evidence is in relative equipoise and all reasonable doubt should be resolved in favor of the Veteran.  Thus, the Veteran meets the first criterion for service connection for PTSD under 38 C.F.R. § 3.304(f).  

As for the second and third criterion, whether a link has been established, by medical evidence, between the current PTSD symptoms and a (verified) in-service stressor, the Veteran meets that criterion as well.  

At the Veteran's March 2002 VA posttraumatic stress disorder clinic team intake assessment, where the Veteran was diagnosed with PTSD, the Veteran reported one of his stressors as being aboard the USS Cunningham and hearing rounds go off.  In addition, the January 2003 examiner, who diagnosed the Veteran with PTSD, specifically indicated that the Veteran reported a stressor of hearing loud rounds go off constantly when he was stationed aboard the USS Cunningham.  Thus, there are two instances of record where the Veteran's reported stressor of hearing gunfire aboard the USS Cunningham was a basis for the Veteran's diagnoses of PTSD.  

Finally, there is credible supporting evidence that the claimed in-service stressor occurred.  According to the USS Cunningham's deck log, records from April 1967 show that there were two incidents in which the ship fired on assigned targets.  Thus, these records show that the Veteran was subjected to the sound of gunfire aboard the ship-which was one of the Veteran's claimed stressors.  As such, there is credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that the Veteran has also been diagnosed with depression not otherwise specified.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case it is not possible to separate the effects of the Veteran's PTSD from his depression not otherwise specified.  The January 2003 examiner explained that that the GAF score assigned was for the PTSD and depression and could not be divided up due to the overlapping nature of these disorders.  Thus, service connection for a psychiatric disorder, to include PTSD and depressive disorder not otherwise specified, is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


